Citation Nr: 0730984	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
blunt trauma to the face, neck, and right shoulder.

3.  Entitlement to service connection for any dental 
condition including a root canal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The issue of service connection for a dental condition, 
including a root canal is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss that is 
not related to any noise exposure during service, or any 
other incidence of service.

2.  The veteran has a herniated disc at C4-5, C5-6 and 
chronic cervical strain with pain radiating into the right 
arm that is not related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or related 
to, active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Residuals of a blunt trauma to the face, neck, and right 
shoulder were not incurred in, or related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In April 2004 and June 2004, the veteran was provided with 
notice which adequately informed the veteran of the evidence 
and information (1) necessary to substantiate the claim; (2) 
that VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letters also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  He was not, however, at that time provided with 
notice of the type of information and evidence necessary to 
assign a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claims for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  
The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and private medical records.  The veteran 
has not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The claim for bilateral hearing loss:

The veteran contends that he has current hearing loss that is 
related to noise exposure during rifle training in basic 
training as well as exposure to rifle fire on a weapons range 
without hearing protection.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).

The veteran's service medical records reveal normal ears and 
normal hearing upon the veteran's audiological examination 
upon entrance into service dated September 1963.  The 
September 1963 audiological examination revealed pure tone 
thresholds of 0, 0, 0, 0, and 0 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively in the right ear.  
Examination of the left ear showed pure tone thresholds of 0, 
0, 5, 0, and 0 decibels at frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  The audiological 
examination upon separation dated January 1967 showed normal 
ears and revealed 15/15 hearing acuity based on the whispered 
voice test.  Additionally, the service medical records do not 
contain any indication of noise exposure during service, nor 
do they contain any complaints of, or treatment for, hearing 
loss or abnormalities of the ears. 

A July 1981 VA examination noted ear canals were clear and 
drums were intact.  The examiner noted that no hearing loss 
was noted.  An April 1989 audiological examination revealed 
mild sensorinueral hearing loss in the left ear.  Examination 
revealed healthy ears head and neck.  The physician also 
noted a history of noise exposure.  

A July 2003 VA outpatient treatment record noted complaints 
of hearing loss in the left ear.  An audiological examination 
revealed pure tone thresholds of 10, 25, 30, 20, and 40 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively in the right ear.  Examination of the left ear 
showed pure tone thresholds of 0, 0, 5, 0, and 0 decibels at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The audiologist indicated a history of 
significant hazardous noise exposure but did not specify 
where or when the veteran was exposed to the hazardous noise.  
Physical examination showed clear canals.  A diagnosis of 
mild high frequency sensorineural hearing loss bilaterally, 
with the left ear slightly worse than the right ear was 
provided.  

The veteran submitted numerous statements regarding his 
hearing loss.  The veteran asserted that he was treated for 
hearing problems during his military service.
He attributed his current hearing loss to noise exposure due 
to firing a rifle during his military service.  

While the veteran currently has bilateral hearing loss, there 
is no objective medical evidence linking the veteran's 
current hearing loss to service.  Service medical records are 
devoid of any treatment for or complaints of hearing loss.  
Additionally, the veteran had normal hearing and normal ears 
reported on his separation examination in January 1967.  
Furthermore, while both the audiologist in his April 1989 
opinion and the VA audiologist in his July 2003 opinion noted 
a history of noise exposure, the veteran's MOS during service 
was x-ray technician, and there is no further objective 
evidence of noise exposure during service.  Finally, the 
first documented hearing problems occurred in April 1989 
where mild sensorineural hearing loss in the left ear was 
noted, nearly 22 years after discharge from service.  

While the veteran currently suffers from bilateral hearing 
loss there is no objective medical evidence of any hearing 
loss incurred in or related to any incidence of service, nor 
is there any medical evidence providing a nexus between the 
veteran's service and his current conditions.  Thus, the 
evidence does not show that the veteran's bilateral hearing 
loss is related to, or was incurred in service.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


The claim for service connection for residuals of a blunt 
trauma to the head, neck and right shoulder:

The veteran contends that he received a blunt force trauma 
that occurred when he was struck on the head and knocked to 
the ground, resulting in injuries to his face, neck and right 
shoulder.

Review of the service medical records show that the records 
are silent to any blunt trauma to the face, head, neck, and 
right shoulder.  Report of medical history and examination 
upon entrance into service dated September 1963 did not 
reveal any abnormalities of the face, head, neck or 
shoulders.  Dental records do indicate a trauma to tooth 
number 8 in June 1965.  However, in a June 1966 health 
questionnaire, the veteran reported that he had never had a 
jaw or mouth injury.  Similarly, the veteran did not report 
any pain or trouble with his face, head, neck, or shoulders 
on his report of medical history dated January 1967.  
Likewise, no abnormalities of the face, head, neck or 
shoulders were reflected in his January 1967 separation 
examination.

A July 1981 VA examination noted no musculoskeletal defects 
or disabilities.  The examination also reflected that the 
veteran had a normal head, face and neck with no masses or 
deformities.

The veteran also submitted private treatment records dated 
June 1992 through May 1993.  The records reflect treatment 
for a small herniated disk at C4-5 and C5-6, and a chronic 
cervical strain with pain radiating to the right arm.  The 
records reveal that these injuries were due to a motor 
vehicle accident in January 1992.  

The veteran also submitted VA outpatient treatment reports 
dated July 2003 through April 2004.  These records reflect 
treatment for hearing loss, diabetes mellitus, sleep apnea, 
and a dental disorder, but there is no record of any 
complaints of or treatment for a neck or right shoulder 
condition.  

While the veteran's private medical records reflect a 
herniated disc at C4-5 and C5-6, and a chronic cervical 
strain with radiating pain, there is no objective medical 
evidence linking the veteran's current cervical condition to 
service.  On the contrary his neck condition was related to a 
postservice automobile accident.  While dental records 
indicated a trauma to tooth number 8 during service, there 
are no complaints or treatment for any blunt force injury to 
the face, neck or right shoulders.  Service medical records 
are devoid of any treatment for or complaints of a blunt 
force trauma to the head, neck and right shoulder.  Moreover 
the veteran did not report any shoulder or neck pain upon 
separation, and the separation examination reflected a normal 
head, face, neck, upper extremities, and musculoskeletal 
system.  Additionally, a July 1981 VA examination also noted 
a normal musculoskeletal system.  The first documented 
complaints of neck and shoulder pain were noted in June 1992 
and attributed to a January 1992 motor vehicle accident.  

As there is no objective medical evidence providing a nexus 
between the veteran's service and his current conditions, the 
evidence does not show that the veteran's cervical condition 
is related to, or was incurred in service.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a blunt trauma to the 
face, neck, and right shoulder is denied.


REMAND

The veteran contends that service connection is warranted for 
a dental condition to include a root canal based on his 
active military service.  Review of the service medical 
records showed that the veteran was treated for a traumatic 
injury to tooth number eight while in service.  The tooth was 
opened, drained and irrigated during service.  Service 
medical records also indicate that the veteran had a root 
canal at tooth number eight in August 1966.  A June 1981 VA 
dental examination indicated a fractured right central 
incisor (tooth number eight) that was previously injured by 
trauma.  The examiner noted that a full crown was needed for 
the tooth.  

The Board notes that by an October 1981 rating decision, the 
RO granted service connection for tooth number eight for 
outpatient treatment only.  VA outpatient dental records 
dated July 2003 through April 2004 reflect dental treatment 
for tooth number eight.  The VA dental records reflected that 
the veteran was since treated on more than one occasion by 
the VA for problems with tooth number eight.  

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board notes that the veteran's original claim for 
entitlement to service connection for a dental condition to 
include a root canal was initially filed in April 2004.  The 
RO sent a letter in May 2006, which informed the veteran of 
the evidence and information necessary to substantiate a 
claim for service connection for the purposes of dental 
treatment only.  However, at no point in time during the 
pendency of the veteran's claim, was the veteran provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection for a 
dental condition for compensation purposes.  Additionally, 
the veteran was never provided with the notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Therefore the 
requirements of the VCAA were not met in this case.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board notes that the veteran's statement of 
the case does not include any laws and regulations pertaining 
to the claim of service connection for a dental condition for 
compensation purposes.  This needs to be done prior to an 
adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to substantiate 
his claim for service connection for a 
dental condition to include a root 
canal for compensation purposes, 
including; notice of what evidence, if 
any, the claimant is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that 
pertains to the claim.  See, 
Quartiuccio v. Princpi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5013 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Notice of the type of 
evidence necessary to establish a 
disability rating and an effective date 
in the event that service connection is 
awarded should also be provided.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	After the foregoing, the AMC should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case (SSOC), taking into consideration 
all evidence submitted by the veteran 
after the May 2005 statement of the 
case.  The SSOC should include the laws 
and regulations pertaining to a claim 
of service connection for a dental 
condition for compensation purposes.  
The veteran should be given an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


